Citation Nr: 0828144	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-36 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lung disease.

2.  Entitlement to service connection for residuals of 
concussion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty from October 1948 to May 
1952.  His report of discharge shows that he was awarded the 
Combat Infantryman Badge, and that he was wounded in January 
1951, with white phosphorus.  A DD Form 215 amended his DD 
Form 214 to reflect that he was awarded the Purple Heart 
Medal for these wounds.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, in which service connection for lung 
disease and concussion was denied.


FINDINGS OF FACT

1.  The preponderance of the medical evidence is against a 
finding that the currently diagnosed chronic obstructive 
pulmonary disease (COPD) is the result of active service, 
including inhalation of white phosphorus.

2.  The preponderance of the medical evidence is against a 
finding that the currently diagnosed episodes of recurrent 
loss of consciousness and near loss of consciousness with 
vision going to black are the result of active service, 
including concussions during active service; and the 
preponderance of the medical evidence is against a finding 
that any other neurological pathology attributable to the 
inservice head injuries is currently diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection for lung 
disease have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).

2.  The criteria for the grant of service connection for the 
residuals of concussion have not been met.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  
VCAA

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In a June 2006 letter, the RO included an explanation of VA's 
duty to assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letter also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain his private medical 
records and that the appellant submit any evidence that the 
claimed conditions existed from service to the present time, 
any treatment records pertaining to the claim, and any 
medical evidence of current disabilities.

The October 2006 statement of the case and March 2007 and 
November 2007 supplemental statements of the case provided 
the appellant with the relevant regulations for his service 
connection claims, including those governing VA's notice and 
assistance duties, as well as an explanation of the reason 
for the denial of the claims.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his service connection claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, supra.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran avers that he was injured on several occasions 
during his combat service in Korea.  He testified before a 
local hearing officer sitting at the RO that he and others 
were in the vicinity of a napalm bomb from an airplane that 
released white phosphorus.  It burned his lungs and eyes, and 
knocked him unconscious.  He was hospitalized on board a 
ship.  He further testified that he sustained three other 
head injuries during his combat service, all of which 
resulted in loss of consciousness.  The first was when a 
mortar shell hit his foxhole, killing two other soldiers.  
The second was when a jeep he was riding in hit a landmine.  
The third was when he was a passenger in a deuce and 1/2 truck 
which hit a landmine.  In each instance, he testified, he 
experienced loss of consciousness and required treatment 
before he could return to battle.

The veteran's service medical records are incomplete, but 
Office of the Surgeon General entries show the veteran was 
injured in an incident involving the incendiary agent white 
phosphorus, requiring six days treatment in hospital.  The 
veteran's discharge documents reflect that he sustained white 
phosphorus injury to his eyes, and that he was awarded the 
Purple Heart Medal.

Hence, the veteran's version of the events, as he has stated 
and testified, is accepted.  See 38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2007).

VA and private medical treatment records document treatment 
for a lung condition, including COPD, bronchitis, and 
interstitial lung disease; and of recurrent loss of 
consciousness, described as syncopal episodes, beginning in 
1989.  



Lung Condition

VA examination conducted in July 1989 for the purposes of 
determining eligibility for nonservice-connected pension 
reveals that the veteran was then diagnosed with probable 
COPD.  The report and hospital records dated earlier that 
year reflect the veteran reported a history of heavy tobacco 
abuse until 1986.  During the July 1989 VA examination, he 
reported a history of smoking 40 cigarettes/day for 18 years.

In 1993, VA hospital records again reflect a 20-year history 
of smoking.

In 2002, private medical records show treatment for 
bronchitis and upper respiratory infection.

In November 2002, the veteran submitted a statement, stating 
that he used tobacco from age of 15 to 40 years-a 25 year 
period of time.

In January 2004, the veteran was hospitalized for respiratory 
complaints.  He denied smoking and exposure to toxic 
substances at work.  He stated he did not remember being 
exposed to phosphorous in the service.  Interstitial lung 
disease was diagnosed but more clinical testing was 
requested.  High resolution computed tomography of the chest 
revealed a normal scan with minimum bronchiectasis.

A February 2006 clinical report shows an impression of 
suspected emphysema.  No acute infiltrates or pleural 
effusions were detected.

VA treatment entries dated in 2006 show the veteran was 
diagnosed with lung fibrosis and emphysema.  He reported a 
less than two year history of smoking, but positive exposure 
to white phosphorus and napalm in Korea.

In January 2007, the veteran testified he had smoked for 
approximately only three to four years, and he last smoked in 
1958 or 1959.

In February 2007, the veteran underwent VA examination for 
respiratory disorders.  The examiner reviewed the entire 
claims folder, and examined the veteran.  The veteran 
reported he was wounded during an explosion in Korea, in 
which he suffered eye burns from white phosphorus.  He stated 
he developed breathing problems shortly after this incident, 
and he was evaluated for possible asthma/emphysema prior to 
his discharge.  He averred that his breathing problems 
continued from that time forward.  He reported that he began 
smoking in 1952, after he had gotten out of the service, and 
that he stopped smoking approximately four years later.  He 
stated he smoked about ten cigarettes a day over the four 
years he smoked. 

The examiner diagnosed COPD and opined that it was less 
likely than not that the diagnosed lung condition was related 
to the veteran's active service, including his exposure to 
white phosphorus gas.  As rationale, the examiner explained 
that service medical records document no acute/chronic 
pulmonary complaints or diagnoses.  The type of brief 
inhalation episode during active service that the veteran 
reported, the examiner explained, is usually associated with 
significant acute pulmonary symptoms.  However, the medical 
evidence did not show any long term objective sequelae 
consistent with this type of inhalation.  Moreover, the 
examiner explained, the veteran's diagnosed lung condition is 
quite common in individuals who have prolonged cigarette 
smoking history.  And, in the present case, notwithstanding 
the veteran's later statements, the medical records 
demonstrate a long smoking history.  Thus, the examiner 
opined, the veteran's prolonged smoking history is the likely 
cause of his current lung condition.

The veteran is a combat decorated veteran.  It is noted that 
the veteran's testimony and statements concerning the events 
that happened to him during combat are to be accorded the 
presumption of accuracy.  The Board stresses that it accepts 
the veteran's statements and testimony as to his inhalation 
of white phosphorus and inservice head injuries.

However, this does not end the analysis.  The record presents 
inconsistencies between the veteran's self-report and the 
medical facts concerning his smoking history.  Namely, the 
veteran testified and reported in recent treatment and VA 
examination that he smoked relatively lightly and for a 
relatively short period of time in recent treatment records.  
However, treatment records and VA examination conducted in 
1989-the earliest medical evidence of record showing onset 
of respiratory problems-reflect that he reported a heavier 
smoking history for a longer period of time.  In 1993, he 
again reported a 20 year history of smoking.  And in 2002, in 
a statement submitted directly in support of his claim, he 
reported smoking from age 15 to age 40.

The examiner stated he had reviewed the veteran's claims 
file, and demonstrated knowledge of the entries by referring 
to them, as well as to the clinical findings therein.  In 
addition, his opinion was informed by examination of the 
veteran.  It is noted that the examiner accepted the 
veteran's reported inservice inhalation of white phosphorus.  
Thus, the February 2007 VA examiner's opinion is found to be 
probative.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Residuals of Concussion

May 1989 VA treatment records show the veteran was 
hospitalized with complaints of episodes of dizziness with 
onset one and one-half years ago and increasing frequency in 
the last month, with four episodes in the prior week.  
Physical examination was found to be entirely normal, and the 
veteran was diagnosed with possible syncopal episodes.  VA 
examination conducted in July 1989 for the purposes of 
determining eligibility for nonservice-connected pension 
reveals that the veteran was then diagnosed with a history of 
possible recurrent syncope.

VA and private treatment records show complaints of 
dizziness.

In February 2007, the veteran underwent VA examination for 
neurology disorders.  The veteran reported three episodes of 
unconsciousness in Korea, each involving shell or landmine 
explosions.  He stated he developed recurrent spells.  
Initially, they occurred once per month lasting ten to 15 
minutes.  Recent episodes occurred twice per month lasting 15 
to 20 minutes.  All episodes occur when he is standing.  If 
he can sit immediately, he can "ride out" the episode by 
concentrating on an object in his environment.  The warning 
signs were described as very brief and beginning with a 
tingling in his feet that spreads up his body.  His head and 
face would feel hot, he reported, and he has been told by 
family members who have observed him that his face is red.  
His sees black spots in front of his eyes initially, and then 
his vision blurs significantly, going black.  He stated he 
rolls his eyes about and flails his arms, squeezes his hands 
so tight that he has crushed a soda can, and, if he has 
remained standing, he falls.  He described feeling shortness 
of breath and air hunger during the episodes, but denied 
diaphoresis, tongue biting, or urinary incontinence.  The 
episode of unconsciousness never lasts more than a minute, he 
reported, although he will feel week for about ten minutes.  
He will be able to stand and walk about, and to converse 
without confusion or disorientation.  Eating or drinking 
something with sugar in it has no effect.

Clinical testing, including magnetic resonance imaging (MRI) 
of the brain was unremarkable, and electroencephalography 
(ECG) revealed nonfocal and nonepileptiform findings.  
Neurological examination findings were all within normal 
limits.  Strength testing revealed strength at 5 of 5 with 
normal tone, no extra pyramidal abnormalities, and without 
drift.  Sensory examination was intact to the basic 
modalities of light touch, pinprick, vibration, and position.  
Reflexes were measured at 2 of 5 and symmetric absent any 
pathology.  

The examiner diagnosed episodes of recurrent loss of 
consciousness and near loss of consciousness with vision 
going to black consistent with hypotension, which the 
examiner opined were presyncope/syncope episodes, likely 
vasovagal in etiology.  Accordingly, he explained, they were 
not consistent with seizure activity or causally linked to 
those episodes of concussion which the veteran experienced in 
Korea.

The examiner's rationale was the finding that the episodes of 
recurrent loss of consciousness and near loss of 
consciousness described by the veteran were clearly 
consistent with hypotension and likely vasovagal in etiology.  
Moreover, the examiner explained, the onset of the episodes 
described clearly dated to on or about 1987, according to the 
medical evidence, and could not be documented back to the 
veteran's active service in Korea.  

The veteran is a combat decorated veteran.  It is noted that 
the veteran's testimony and statements concerning the events 
that happened to him during combat are to be accorded the 
presumption of accuracy.  The Board stresses that it accepts 
the veteran's statements and testimony as to his proximity to 
mortar and landmine blasts during his service.

The examiner stated he had reviewed the veteran's claims 
file, and demonstrated knowledge of the entries by referring 
to them, as well as to the clinical findings therein.  In 
addition, his opinion was informed by examination of the 
veteran, and the veteran's reported history as compared to 
that presented in the medical evidence.  It is noted that the 
examiner accepted the veteran's reported history of inservice 
head injury, and that this factored into the examiner's 
opinion.  Thus, his opinion is found to be probative.  See 
Green, LeShore, supra.

No other condition has been diagnosed as the residuals of 
concussion.  There is therefore no other condition that may 
be considered in the current analysis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ( "in the absence of 
proof of a present disability, there can be no valid 
claim.")

Summary

Where as here, the determinative issue involves medical 
diagnoses and medical opinion of etiology, competent medical 
evidence is required to support the claim.  The veteran is 
not competent to offer an opinion as to medical diagnosis or 
causation, consequently his statements that his lung 
condition, to include COPD, is the result of inhalation of 
white phosphorus, and that he manifests residuals of 
concussion that are the result of inservice head injuries 
cannot constitute medical evidence of a nexus between current 
disability and active service.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The preponderance of the evidence is against the claims for 
service for lung disease, including COPD, and for residuals 
of concussion; there is no doubt to be resolved; and service 
connection is not warranted.



ORDER

Service connection for a lung condition, to include COPD, is 
denied.

Service connection for the residuals of concussion, to 
include syncopal episodes, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


